Citation Nr: 1209530	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-30 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right knee.

2.  Entitlement to service connection for arthritis of the right ankle.

3.  Entitlement to service connection for a psychiatric disability, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for degenerative joint disease of the right knee, arthritis of the right ankle and for major depression.  

The Board notes that the November 2007 rating action also denied service connection for PTSD.  However, by rating decision dated October 2010, the RO granted service connection for PTSD.  Accordingly, this decision is limited to the issues set forth above.  The Board also points out that by rating decision dated April 2011, the RO denied the Veteran's claims for an increased rating for PTSD and entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  Although the increased rating and TDIU claims were received within the one year period to appeal the October 2010 rating decision initial rating assignment, there was no expression of disagreement with the initial rating assigned, so as to be reasonably construed as a notice of disagreement.  No appeal has been taken from the April 2011 rating decision denials.

A May 2011 statement of the case addressed the Veteran's claim for service connection for solar retinopathy.  Since a substantive appeal has not been received, this matter is not before the Board.  It is also noted that in a September 2011 statement, the Veteran's representative withdrew this claim.

The Veteran indicated on his substantive appeal submitted in September 2008 that he wanted to testify at a hearing before a Veterans Law Judge.  A video conference hearing was scheduled for November 2011, but the Veteran failed to appear for it.  Accordingly, the Board finds his request for a hearing to be withdrawn.


FINDINGS OF FACT

1.  In September 2011, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant that a withdrawal of the appeals of his claims of entitlement to service connection for degenerative joint disease of the right knee and arthritis of the right ankle is requested.

2.  The service treatment records are negative for complaints or findings pertaining to a psychiatric disability.

3.  A psychiatric disability, other than PTSD, was not shown during service, a psychosis was not demonstrated within one year following the Veteran's separation from service, and there has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has a psychiatric disability other than PTSD which is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant for the issue of entitlement to service connection for degenerative joint disease of the right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant for the issue of entitlement to service connection for arthritis of the right ankle have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  A psychiatric disability, other than PTSD, was not incurred in or aggravated by active service, nor may a psychosis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  In a statement received in September 2011, the appellant, through his representative, withdrew his appeal as to the issues of entitlement to service connection for degenerative joint disease of the right knee and arthritis of the right ankle.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these matters, and they are dismissed.

Adjudicated appeal

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letter dated August 2007, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

Duty to Assist

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board acknowledges the Veteran has not been afforded a VA medical examination to obtain an opinion regarding the etiology of an acquired psychiatric disability, other than PTSD.  Based on the evidence in this case, the Board finds that an examination is not necessary.  As is discussed in greater detail below, there has been no demonstration of any event in service as to which any disability at issue may be linked, so as to warrant a VA examination with clinical opinion as to a possible relationship between an acquired psychiatric disability other than PTSD, and his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, the service treatment records are negative for any complaint or finding involving a psychiatric disability in service or within one year thereafter.  As the record does not establish the occurrence of an event in service, to which current disability may be related, a VA examination is not warranted.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA medical records, and the reports of VA examinations.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, and a psychosis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The evidence supporting the Veteran's claim includes his statements and some of the medical findings.  The Veteran was hospitalized by the VA from August to September 1971.  He was admitted with complaints of being easily upset, defensive and unable to sleep.  He was placed on medication, and responded to treatment.  The diagnosis was schizophrenia, paranoid type.  Haldol was prescribed on hospital discharge.

VA outpatient treatment records disclose the Veteran was seen in December 2005.  It was noted he had a previous history of psychiatric treatment for "insomnia and breakdown."  He stated that when he returned from Vietnam in 1969, he had lots of insomnia, nightmares and irritability.  It was reported he was hospitalized by the VA for one to two months and treated with medication.  The diagnosis was PTSD.  He reported in February 2006 that he had a nervous breakdown about one year after his discharge from service, and that he was admitted to a VA hospital.  The Veteran had a neuropsychology evaluation in April 2007.  The impressions were PTSD and depression.  

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  The service treatment records are negative for complaints or findings concerning a psychiatric disability.  A psychiatric evaluation on the separation examination in June 1969 was normal.  

When he was seen by the VA in December 2005, the Veteran related that following his hospitalization after his separation from service, he never took the medication consistently and he had not had any other psychiatric follow-up.  He had noticed he was becoming more irritable and short-tempered with his wife over the last couple of months.  

An August 2011 letter from the Veteran's attending psychiatrist and a social worker at the VA noted the Veteran had a diagnosis of PTSD.  There was no indication of any other psychiatric disability.

The Veteran was afforded a psychiatric examination by the VA in September 2010, and a general medical examination in January 2011.  The only psychiatric diagnosis was PTSD.  

The Board acknowledges the Veteran was treated for schizophrenia in August 1971, but this is more than two years following his separation from service.  There is no indication in the record that an acquired psychiatric disability other than PTSD was present during service or within one year thereafter.  The Board also points out that the most recent VA psychiatric examination, conducted in September 2010, only diagnosed PTSD.  There is no indication that the Veteran currently has any other psychiatric disability. 

The Board acknowledges the Veteran's assertions that he has a psychiatric disability other than PTSD as the result of his military service.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes the Veteran has not provided any medical opinion to support his allegation that he currently has an acquired psychiatric disability other than PTSD that is related to service.  Although the Veteran is competent to testify as to his in-service experiences and symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of a psychiatric disability other than PTSD.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for a psychiatric disability other than PTSD. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as noted above, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The appeal of the issue of entitlement to service connection for degenerative joint disease of the right knee is dismissed.

The appeal of the issue of entitlement to service connection for arthritis of the right ankle is dismissed. 

Service connection for a psychiatric disability, other than PTSD, is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


